DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1 – 8 and 16 – 20) in the reply filed on May 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the election being made with or without traverse, the election has been treated as an election with traverse in view of applicant’s remark below.
Applicant’s remark: “Applicant further notes Claim 9 is herein amended to now include subject matter of Claim 1. Applicant thereby respectfully requests that Claims 9-15 also be examined as it would not be a serious search and/or examination burden”
In this instant case (in view of amended claim 9), the product as claimed (in view of claim 1) can be made by another and materially different process such as inserting/placing a pre-made or pre-fabricated one-piece sealing element into the first housing part.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.


Claim Objections
Claims 1 – 8 and 16 – 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 1: “for supplying at one of” should read --for supplying a fluid to at least one of--.
Claims 3, 6, 7,17 and 18, line 2: “the sealing element” should read --the one-piece sealing element--.
Claims 4, 5, 8, 19 and 20, line 2: “one of” should read --one of:--.
Claims 4 and 5, line 3: “the sealing element” should read --the one-piece sealing element--.
Claim 5, line 5: “the connecting portion” should read --the at least one connecting portion--.
Claims 8, 19 and 20, lines 3 and 4: “the sealing element” should read --the one-piece sealing element--.
Claim 16, line 2: “the pump” should read --the fluid pump--.
Claims 2 – 8 and 16 – 20 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 8 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fecke et al. (US 2016/0377082 – herein after Fecke).
In reference to claim 1, Fecke discloses a fluid pump (10) for supplying at least one of a clutch actuator, a gearbox actuator, a lubrication system, and a cooling system of a drive train (as per disclosure in ¶38: “an electric motor driven liquid pump for forced lubrication of a manual transmission for motor vehicles”), comprising (see figs. 3 and 4): 
a pump unit (30: plurality of curved blade projections);
an electrical drive unit (28: magnetic motor); and 
a one-piece sealing element (50: sealing element), wherein 
the pump unit is arranged in a first housing part (38) of the fluid pump (see ¶39), 
the electrical drive unit is arranged in a second housing part (40+44) of the fluid pump which is separate from the first housing part, and 
the one-piece sealing element (50) seals the first housing part against the second housing part and seals the first housing part against a housing cover (12) arranged on a side opposite the second housing part (as seen in fig. 4).
In reference to claim 2, Fecke discloses the fluid pump, further comprising (see fig. 3): at least one of a fluid inlet (18) and a fluid outlet (20) of the fluid pump provided on the housing cover (12).
In reference to claim 3, Fecke discloses the fluid pump, wherein (see fig. 4) the sealing element (50) has a first annular sealing portion (130: second sealing section, i.e. a portion with 132, 134), which is positioned between the first housing part (38) and the second housing part (40+44) and seals the first housing part against the second housing part.
In reference to claim 4, Fecke discloses the fluid pump, wherein (see figs. 3 and 4) at least one of 
the sealing element (50) has a second annular sealing portion (122: first sealing section, i.e. a portion with 124, 126), which is positioned between the first housing part (38) and the housing cover (12) and seals the first housing part against the housing cover (condition A), and 
the first annular sealing portion and the second annular sealing portion run substantially parallel to one another (condition B) 
[one of the or both conditions A, B present in view of figs. 3 and 4].
In reference to claim 5, Fecke discloses the fluid pump, wherein at least one of 
the sealing element (50) has at least one connecting portion (portion between 130 and 122, as seen in fig. 4) which connects the first annular sealing portion (130/132,134) to the second annular sealing portion (122/124,126) {condition C}, and 
the connecting portion extends substantially perpendicularly to sealing planes (planes being into and out of the page) defined by the first annular sealing portion and the second annular sealing portion (condition D)
[one of the or both conditions C, D present in view of fig. 4].
In reference to claim 6, Fecke discloses the fluid pump, wherein (see fig. 4) the sealing element (50) has at least one sealing lip (132, 134) pointing in a direction of the second housing part (40+44).
In reference to claim 7, Fecke discloses the fluid pump, wherein (see fig. 4) the sealing element (50) has at least one sealing lip (124, 126) pointing in a direction of the housing cover (12).
In reference to claim 8, Fecke discloses the fluid pump, wherein at least one of
the sealing element (50) is made of an elastic mixture (condition A), and 
the sealing element (50) is injection-moulded into a space on the fluid pump (condition B)
[one of the or both conditions A, B present in view of ¶40 and ¶52].
In reference to claim 16, Fecke discloses the fluid pump, wherein the pump is an oil pump (see ¶42: the pump pumps transmission oil).
In reference to claim 17, Fecke discloses the fluid pump, wherein (see fig. 4) the sealing element (50) has two sealing lips (132, 134) pointing in a direction of the second housing part (40+44).
In reference to claim 18, Fecke discloses the fluid pump, wherein (see fig. 4) the sealing element (50) has two sealing lips (124, 126) pointing in a direction of the housing cover (12).
In reference to claim 19, Fecke discloses the fluid pump, wherein at least one of
the sealing element (50) is made of a rubber mixture (condition A), and 
the sealing element (50) is injection-moulded into a space on the fluid pump (condition B)
[condition B is present in view of ¶52].
In reference to claim 20, Fecke discloses the fluid pump, wherein at least one of 
the sealing element (50) is made of a fluorocarbon rubber (condition A), and 
the sealing element (50) is injection-moulded into a space on the fluid pump (condition B)
[condition B is present in view of ¶52].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                          



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746